                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,

v.                                        Case No. 17-20451
                                          Honorable Victoria A. Roberts
KENNETH CHUN,

     Defendant.
________________________________/

      ORDER DENYING MOTION FOR RECONSIDERATION AND
     REHEARING OF THE COURT’S ORDER FINDING DEFENDANT
           COMPETENT TO STAND TRIAL [ECF. NO. 90]

      Defendant filed the above entitled motion.

      For reconsideration to be granted, the requesting party must

demonstrate a palpable defect by which the court and parties have been

misled and show that correcting the defect will result in a different

disposition. LR 7.1(h)(3).

      This motion presents the same issues already ruled upon by the

Court, based on a preponderance of the evidence. No defect is presented

by which the Court and parties were misled. No correction is warranted.

      The motion is DENIED.
     ORDERED.

                  s/ Victoria A. Roberts
                  Victoria A. Roberts
                  United States District Judge

Dated: 12/23/19
